COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 El Paso Healthcare System, Ltd. d/b/a Las     §              No. 08-18-00043-CV
 Palmas Medical Center,
                                               §                    Appeal from the
                      Appellant,
                                               §           County Court at Law No. 3
 v.
                                               §            of El Paso County, Texas
 Santiago Monsivais, Deceased by and
 through his Next Friends Cinthia              §              (TC# 2017DCV1526)
 Monsivais and Samuel Monsivais and
 Cinthia Monsivais and Samuel Monsivais,       §
 Individually,
                                               §
                      Appellees.
                                            §
                                          ORDER

        The Court GRANTS the Appellant’s motion to vacate the November 8, 2018 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 2nd day of October, 2018.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, J. and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment